Electronically Filed
                                                           Supreme Court
                                                           SCWC-10-0000109
                                                           19-JUL-2013
                                                           08:52 AM
                             SCWC-10-0000109

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          JOSEPH D. VILLIARIMO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-10-0000109; FC-CR. NO. 08-1-0035(4))

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari filed on June 7, 2013, is hereby accepted and will

 be scheduled for oral argument.    The parties will be notified by

 the appellate clerk regarding scheduling.

           DATED:    Honolulu, Hawai#i, July 19, 2013.

 Taryn R. Tomasa                         /s/ Mark E. Recktenwald
 for petitioner
                                         /s/ Paula A. Nakayama
 Artemio C. Baxa
 for respondent                          /s/ Simeon R. Acoba, Jr.

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack